URBIGKIT, Justice, Retired,
dissenting.
The inquiry of significance in this case addresses the kind of documentation required to authenticate a foreign jurisdiction conviction in order to adversely affect a Wyoming resident’s driving privilege.
The requirement is not particularly obtuse or cloudy since the provisions are explicitly included in Wyoming’s Driver License Compact enactment, Wyo.Stat. § 31-7-201, art. Ill (1989), which states:
(a) The licensing authority of a party state shall report each conviction of a person from another party state occurring within its jurisdiction to the licensing authority of the home state of the licensee. Such report shall:
(i) Clearly identify the person convicted;
(ii) Describe the violation specifying the section of the statute, code or ordinance violated;
(iii) Identify the court in which action was taken;
(iv) Indicate whether a plea of guilty or not guilty was entered, or conviction was a result of the forfeiture of bail, bond or other security; and
(v) Include any special findings made in connection therewith.
However we authenticate a line item from a computer in Wyoming, the record provided here shows no compliance with the information requirement which is established in the Driver License Compact.
I do not find this case to present a proper business record evidentiary test, W.R.E. 901. What should have been provided, instead of a technician’s summary of whatever was received from the foreign jurisdiction, would have been whatever was received from the foreign jurisdiction to establish compliance with the Driver License Compact.
The only real proof that is provided by this record is that however accomplished, the Wyoming computer system showed:
CCC3833/OR Driving While Under the Influence
OFFENSE: 1990/09/12 CONVICTION: 1990/09/13
If we look at the statute, that entry: does not necessarily clearly identify the person convicted; does not describe the violation specifying the section of the statute, code or ordinance violated; does not identify the court in which the action was taken; does not indicate whether a plea of guilty or not guilty was entered or whether conviction was a result of forfeiture of bail, bond or other security; and, finally, does *701not show what, if any, other special findings were made. These admissions, involving every section of the statute, can hardly be considered to be substantial compliance. It may well be that the State has a record which would comply and certainly, as a business record, that document instead of the workmanship of some computer input technician would identify for me an appropriate business record to be utilized in the state of Wyoming.
Admittedly, we do strange things when we consider driving violations among one category of criminal offenses, but it should still be recognized that the rule for admission of evidence established in this case can find a broader application such that the intended reliability of either business records or official documents ceases to exist for trial pursuit in the courts of this state.
Lacking evidence showing compliance with the provisions of the Wyoming statute regarding the documentation of the Oregon offense, I would hold that insufficient evidence was presented to justify the action taken.
Consequently, I dissent.